United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 14-3204
                       ___________________________

                            United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                                  Todd Tackwell

                     lllllllllllllllllllll Defendant - Appellant
                                     ____________

                   Appeal from United States District Court
                    for the District of Nebraska - Lincoln
                                ____________

                           Submitted: March 26, 2015
                             Filed: March 31, 2015
                                 [Unpublished]
                                 ____________

Before WOLLMAN, MURPHY, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.

      Todd Tackwell directly appeals after he pled guilty to a child-pornography
charge under a Federal Rule of Criminal Procedure 11(c)(1)(C) plea agreement
containing an appeal waiver, and the district court1 sentenced him to 156 months in
prison, as agreed to in the plea agreement, and to a lifetime supervised-release term,
which the agreement left to the district court’s discretion. His counsel filed a brief
under Anders v. California, 386 U.S. 738 (1967), challenging Tackwell’s
supervised-release sentence and seeking leave to withdraw.

       After careful de novo review, we enforce the appeal waiver. See United States
v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (court should enforce appeal
waiver if both waiver and plea agreement were entered into knowingly and
voluntarily, appeal is within waiver’s scope, and no miscarriage of justice would
result); see also United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de novo
review of validity and applicability of appeal waiver). First, based on Tackwell’s
sworn statements at the plea hearing, we are satisfied that he entered into both the
plea agreement and the appeal waiver knowingly and voluntarily. See Andis, 333
F.3d at 890-91 (one important way district court can ensure plea agreement and
appeal waiver are knowing and voluntary is to properly question defendant about
decision to enter into agreement and waive right to appeal). Second, we conclude that
counsel’s challenge to Tackwell’s sentence falls within the scope of the appeal
waiver. Third, we conclude that no miscarriage of justice would result from
enforcing the waiver. See id. at 891-92 (miscarriage-of-justice exception is narrow
and generally applies only to claims of illegal sentences, sentences based on
constitutionally impermissible factors, and ineffective assistance of counsel). Finally,
having independently reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues outside the scope of the appeal waiver.
Accordingly, this appeal is dismissed, and we grant counsel leave to withdraw,


      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.

                                          -2-
subject to counsel informing appellant about procedures for seeking rehearing or
filing a petition for certiorari.
                         ______________________________




                                      -3-